Appeal of GEORGE J. REID.Reid v. CommissionerDocket No. 370.United States Board of Tax Appeals1 B.T.A. 1168; 1925 BTA LEXIS 2626; May 21, 1925, decided Submitted May 8, 1925.  *2626 C. J. Bullock, Esq., for the taxpayer.  John D. Foley, Esq., for the Commissioner.  *1168  Before GRAUPNER, TRAMMELL, and PHILLIPS.  The amount of the deficiency asserted and the tax in controversy is $3,396.17, income tax for the calendar year 1921.  FINDINGS OF FACT.  1.  In the year 1921 the taxpayer sold out his interest in the Saxe Co., a copartnership composed of the taxpayer and John E. Saxe, to John E. Saxe for the sum of $25,000.  This sale was unconditional.  After receiving the $25,000 from Saxe, the taxpayer loaned to him the amount of $25,000, for which a series of notes was given as evidence of the indebtedness.  2.  Subsequently, during the year 1921, Saxe induced the taxpayer to return to Milwaukee from Kansas City, where he had gone and *1169  entered into business, on the pretense that arrangements would be made to pay off the notes.  Upon his arrival in Milwaukee, the taxpayer went to the office of Saxe and there presented his notes for payment and, while a discussion was being had over the notes, they were attached by the sheriff in an action which had been brought by Saxe against the taxpayer.  3.  The taxpayer immediately*2627  took legal steps to recover possession of the notes, and during the year 1921 the taxpayer was endeavoring to recover possession of the notes as well as to defend himself against charges of embezzlement which had been brought against him by Saxe.  In defending the criminal proceedings brought against him and in recovering possession of the notes the taxpayer incurred a liability in the amount of $17,320.77 for attorneys' fees and court costs, which was paid in 1922.  4.  In July, 1922, after the taxpayer had been acquitted of the charges of embezzlement, a settlement was made with Saxe whereby Saxe paid to the taxpayer, in payment of the said notes and accumulated interest thereon, $28,307.63.  5.  The taxpayer sought to deduct the entire sum of $25,000 in his income-tax return for the year 1921, on the ground that the promissory notes were worthless during that year, but no testimony was introduced to show that the notes were valueless, that Saxe was unable to pay them, or that they were charged off the books of the taxpayer during the calendar year.  DECISION.  The determination of the Commissioner is approved.